PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/784,074
Filing Date: 13 Oct 2017
Appellant(s): ZHANG, Guobiao



__________________
ZHANG, Guobiao
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/14/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
The rejection of Claims 61-80 under 35 U.S.C. § 103, as being allegedly unpatentable over Van Lunteren (US20170061304A1) in view of Zhang (US20040012053A1) and further in view of Or-Bach (US 20130020707A1).

Summary of Claimed Invention
The present invention relates to the field of integrated circuit, and more particularly to distributed pattern processor for massively parallel pattern matching or pattern recognition (Figures 1 and 3A reproduced below). Appel has properly summarized the invention as per the original specification.
However, the Examiner would like to point out that there is no support for a specific type of processor and no support for cost advantage or performance improvement over prior art resulting in unexpected results. 

    PNG
    media_image2.png
    607
    944
    media_image2.png
    Greyscale

Response to Argument
In the Final Rejection dated 10/29/2020 the following facts were presented in rejection of the claims:
Claim(s) 61-80 were rejected under AIA  35 U.S.C. 103 as being unpatentable over Van Lunteren (US20170061304A1) in view of Zhang (US20040012053A1) and further in view of Or-Bach (US 20130020707A1).

The Appellant argues: 
Appellant argues claim differences between representative claim 61 and extends the arguments to claims 71 and 76. 

“Appellant respectfully submits that the claim language of Claim 61 is different from Van Lunteren (contact vias vs. through-silicon vias) and Zhang (pattern-processing circuit vs. embedded processor). The Office Action erred in mixing up these phrases. The Office Action further erred in identifying the closest prior art. Because the present invention shows new and unexpected results, the cited references do not render obvious the presently pending Claim 61.” (Emphasis added). Appeal Br. 3. 

The Examiner responds:
The Appellant is attacking each reference individually for a 103 rejection. The Examiner notes that Van Lunteren was not used to reject the contact via limitation. Zhang, pertinent portion reproduced below, was used reject the contact via limitations. Hence the rejection of contact via limitation is proper.

“a plurality of first contact vias disposed entirely between said first 3D-M array and said top surface of said semiconductor substrate for communicatively coupling said first 3D-M array and said first pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av...) provide electrical connection between address-select lines (20a, 30a ...) and the substrate circuit.", thus the first contact vias could be disposed in a similar manner to couple said first 3D-M array and said first pattern processing circuit);”. (Emphasis added). Final Rejection 7. 
contact vias disposed entirely between said second 3D-M array and said top surface of said semiconductor substrate for communicatively coupling said second 3D-M array and said second pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av...) provide electrical connection between address-select lines (20a, 30a ...) and the substrate circuit.", thus the second contact vias could be disposed in a similar manner to couple said second 3D-M array and said second pattern-processing circuit);”. (Emphasis added). Final Rejection 8.

The original disclosers only uses the phrase “storage-processing units SPU comprising a pattern-processing circuit” and “pattern-processing circuit” without any specificity of any particular processor architecture, paragraph [Para 14]. There is no exclusion that the circuit can’t be embedded. Broadly interpreting the cited language, a generic processor, including an embedded processor, would read on the claim. Additionally an integrated circuit in prior art would be construed to include many “embedded” circuits including processors. Therefore the prior art meets the claim limitation. 
The Examiner would also like to note that the Appellant argues each prior art reference individually and has not argued why the combination of Van Lunteren, Zhang and Or-Bach is improper to reject these limitations or claim 61 as a whole.
The Examiner further notes that the Appellant’s arguments lead to reducing the issues to unexpected results (Section VII.C), which have never been substantiated in any manner.

The Examiner further disagrees with appellant’s specific arguments as set forth below.

A. Claim Language Differences
The Examiner would like to point out that the Appellant argues each reference individually and has not presented arguments directed towards the combination of Zhang, Van Lunteren and Or-Bach used to reject the claims.

1.    The Present Invention vs. Van Lunteren
The Appellant argues: 
Claims 61-80 use the phrase “contact vias” (elements 1av, 3av in [Para 14] and Figs. 3 A-3B & Fig. 4 of the present invention), whereas Van Lunteren uses the phrase “through-silicon vias (TSVs)” (elements 255 in [0040] and Fig. 2 of Van Lunteren). The Office Action erred in mixing up “contact vias” with “TSVs”. Appeal Br. 4.
Although the contact vias 1av, 3av and the TSVs 255 are both vias, their difference is apparent to those skilled in the art and this difference is a key difference between the present invention and Van Lunteren. From Figs. 3A-3B & Fig. 4 of the present invention, the contact vias 1av, 3av only penetrate inter-level dielectric layers, but NOT any silicon die. On the other hand, TSVs 255 are “a type of via connection used in microchip engineering and manufacturing that completely passes through a silicon die or wafer to allow for stacking of silicon dice” (cited from Techopedia, https://www.techopedia.com/defmition/30421/through-silicon-via-tsv). From Fig. 2 of Van Lunteren, TSVs 255 penetrate an FPGA logic chip (Van Lunteren, [0045]) and four eDRAM array chips (Van Lunteren, [0049]). A silicon chip, even thinned, is still much thicker than the inter-level dielectric (~50um us. ~0.5um). Thus, the depth of the TSVs 255 is much larger than that of the contact vias 1av, 3av (~50um us. ~0.5um). This via-depth difference results in different via sizes, different SPU sizes and consequently, different parallelism density (see Section VH.C.2). (Emphasis added). Appeal Br. 4.

The Examiner responds:
The Examiner notes that Van Lunteren was not used to reject the contact vias. Prior art Zhang was used to reject the contact vias:

“a plurality of first contact vias disposed entirely between said first 3D-M array and said top surface of said semiconductor substrate for communicatively coupling said first 3D-M array and said first pattern-processing circuit (Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av...) provide electrical connection between address-select lines (20a, 30a ...) and the substrate circuit.", thus the first contact vias could be disposed in a similar manner to couple said first 3D-M array and said first pattern processing circuit);”. (Emphasis added). Final Rejection dated 10/30/2020 6. 
(Zhang Figs. 1A and ¶ [0013]: "Contact vias (20av, 30av...) provide electrical connection between address-select lines (20a, 30a ...) and the substrate circuit.", thus the second contact vias could be disposed in a similar manner to couple said second 3D-M array and said second pattern-processing circuit);”. (Emphasis added). Final Rejection Final Rejection dated 10/30/2020 7.

Therefore, given that Van Lunteren was not used to reject the contact vias, prior art Zhang does not disclose any via dimensions and no parallelism density has been claimed, Appellant’s argument with respect to contact vias and parallelism density is moot.

The Appellant further argues:
In the field of integrated circuits, “chip (microchip)” and “die” both have the same meaning, i.e. “a small, thin piece of semiconductor bearing numerous circuits integrated into its substrate” (cited from American Heritage Dictionary of the English Language, 5th edition 2016, https://www.thefreedictionary,com/microchip). Each die has a substrate, which has a finite thickness in order to provide mechanical support to the circuits. The present invention is a single die, with each memory level thin because it does not need to provide mechanical support to itself; whereas, Van Lunteren contains multiple dice, with each eDRAM array die thick because it needs to provide mechanical support to itself. (Emphasis added). Appeal Br. 4.

The Examiner responds:
The Appellant is citing unclaimed limitation and arguing against each reference individually for a 103 rejection. The Examiner noted that Zhang and Or-Bach both disclose single die 3-D devices. The Appellant is making unsubstantiated parallelism density argument has not identified error in the prior art combination of §103 rejection of the claims. Therefore the rejection over the combination of Van Lunteren in view of Zhang and further in view of Or-Bach is proper. MPEP §2145 states:
IV. ARGUING AGAINST REFERENCES INDIVIDUALLY
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an Appellant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). (Emphasis added).

2.    The Present Invention vs. Zhang
The Appellant argues:
Claims 61-80 use “pattern-processing circuit” (element 180 in [Para 14] and Figs. 2A-2C of the present invention), whereas Zhang uses “embedded processor (eP)” (element 88 in [0027] and Figs. 2C & 3A-3D of Zhang). The Office Action erred in mixing up “pattern-processing circuits” with “embedded processor”.
Although the pattern-processing circuit 180 and the eP 88 are both processing circuits, their difference is a key difference between the present invention and Zhang. Because it is a special-purpose processor and only performs a single function, i.e. pattern processing, the pattern-processing circuit 180 of the present invention has a small physical size and is suitable for parallel processing (because pattern processing is inherently parallel). On the other hand, because it is a general-purpose processor and needs to perform many functions, the eP 88 of Zhang has a large physical size and may not be suitable for parallel processing (because general processing may not be parallel). In fact, Zhang teaches against parallel processing by stating “from a design perspective, unit array (i.e. the basic memory array in a chip) preferably has large capacity. This can minimize the number of unit arrays on a 3D-M chip” (Zhang, [0032]). (Emphasis added). Appeal Br. 5.

The Examiner responds:
The original disclosers only uses the phrase “SPU comprising a pattern-processing circuit”, paragraph [Para 12] and “pattern-processing circuit”. The processor is disclosed to perform various processing such as pattern matching, pattern recognition, voice/image recognition, big-data, anti-malware, voice recognition and image-recognition in paragraphs [Para 44]-[Para 45]. Appellant has not disclosed or claimed any particular processor architecture in the original specification. Further, there is no exclusion that the circuit can’t be embedded. Broadly interpreting the cited language, a generic processor including an embedded processor would read on the claim.
The Appellant has not disclosed any specific sizes for the processor core except for reciting “the SPU is smaller than”, paragraph [Para 16]. Prior art Zhang does not attribute any physical die size to their processor that is part of the integrated 3-D device. A skilled person of the art, upon examination of the prior art Zhang would conclude “ep 88” to be small compared to the overall 3-D device. Therefore, broadly interpreting the small size of the core in Zhang meets the claim. Further, since no specific dimensions have been disclosed by the appellant, the Appellant cant can’t claim size limitation.
Specifically, Appellant has not claimed any specific size or even a size in any of the claims. Therefore, the argument is moot. MPEP §2145 states:

VI. ARGUING LIMITATIONS WHICH ARE NOT CLAIMED
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constantv. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant’s electrode, they are not germane to the patentability of the invention claimed on appeal."). (Emphasis added).

 Zhang does not teach away. The language cited from paragraph [0032] of prior art Zhang merely compares tradeoff between numerous unit arrays vs a single “basic array” with large enough capacity to optimize their design. A reference is available for all it discloses. Broadest reasonable interpretation of Zhang thus would not “teach away” in combination with Van Lunteren and Or-Bach (used to reject all the claims), small dedicated cores with dedicated memories.

B. Closest Prior Art
The Appellant argues:
Office Action states that “Claim(s) 61-66, 68, 70-80 is/are rejected under AIA  35 U.S.C. § 103 as being allegedly unpatentable over Van Lunteren (US20170061304A1) in view of Zhang (US20040012053Al) and further in view of Or-Bach (US 20130020707A1)” (Page 3, Para. 6). In other words, Office Action chooses Van Lunteren as the closest prior art.
The 3-D chip-based regular expression scanner disclosed in Van Lunteren falls in the field of processor. The storage with in-situ string-searching capabilities disclosed in the present invention falls in the field of memory. Commonly accepted in the art, processor and memory are different fields. Van Lunteren is non-analogous art and isn’t pertinent to the problem Appellant has solved.
MPEP 716.02(e) states that, in identifying the closest prior art, “(a) comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference.” (Emphasis added). Appeal Br. 5-6.

The Examiner responds:
Van Lunteren is dealing with the same problem AND employs both processing cores and memory clusters to store data. Van Lunteren performs searching on stored data against a query using distributed local processors and associated memory stack to store data: 
Abstract
A method for performing enhanced pattern scanning includes the steps of: providing a three-dimensional memory structure including multiple physical memory elements; compiling multiple programmable finite state machines, each of the programmable finite state machines representing at least one deterministic finite automation data structure, the data structure being distributed over at least a subset of the physical memory elements; configuring a subset of the programmable finite state machines to operate in parallel on a same input data stream, while each of the subset of programmable finite state machines processes a different pattern subset; and providing a local result processor, the local result processor transferring at least a part of a match state from the deterministic finite automation data structures to corresponding registers within the local result processor, the part of the match state being manipulated being based on instructions embedded within the deterministic finite automation data structures. (Emphasis added). Van Lunteren Abstract.

Therefore the Examiner asserts that Van Lunteren is analogous art. MPEP 2141.01(a) Analogous and Nonanalogous Art [R-10.2019] states:
I.    TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (Emphasis added).

The Appellant further argues:
In the present case, there are three different claim limitations between the present invention and Van Lunteren, including: (1) a plurality of first/second contact vias; (2) all of said vertically stacked memory cells are disposed in a single die: (3) said first and second contact vias penetrate through no die. On the other hand, there are only two different claim limitations between the present invention and Zhang, including: (1) a first/second pattern-processing circuit: (2) said first and second pattern-processing circuits perform said pattern matching or pattern recognition in parallel. Adding the fact that Zhang is in the same field (i.e. memory) as the present invention, Zhang is better chosen as the closest prior art. The Office Action erred in identifying the closest prior art. (Emphasis added). Appeal Br. 6.

The Examiner responds:
The Appellant appears to confuse anticipation rejections under §102 with obviousness rejections under §103. The combination of Van Lunteren, Zhang and Or-Bach have been used to reject the independent claims as a whole under §103. The Appellant has not identified an error in the prior art combination of §103 rejection of the claims. Therefore the rejection over the combination of Van Lunteren in view of Zhang and further in view of Or-Bach is proper. Therefore the argument appears misplaced.

C. New and Unexpected Results
1.    Zhang and Or-Bach DO NOT Have In-Situ String-Searching Capabilities
The Appellant argues:
As the closest prior art, Zhang fails to disclose that the embedded processor (eP) 88 is a pattern-processing circuit. Rather, Zhang teaches a “three-dimensional integrated memory (3DiM), e.g. computer-on-a-chip (ConC) or a player-on-a-chip (PonC). ConC/PonC offers excellent data security” (Zhang, [0019]). Furthermore, Zhang uses an embedded RAM (eRAM) 82 to reconcile the speed difference between the eP and the 3D-M (.Zhang, [0028]). These teachings have nothing to do with in-situ string-searching capabilities. In-situ string-searching capabilities are not an object or advantage of Zhang. (Emphasis added). Appeal Br. 7.

The Examiner responds:
The primary reference Van Lunteren has been used to reject the argued limitation:

a plurality of storage-processing units (SPU) including a first SPU and a second SPU each communicatively coupled with said input bus (Van Lunteren Figs. 2, 3, 310s in combination with LRPs, ¶ [0027] "...small post-processing units...(LRPs)...BFSMs and the LRPs are implemented in a distributed fashion in a 3D structure." Coupled to Input Data Stream, ¶ [0045]; thus disclosing a matrix of multiple B-FSMs side by side);
wherein: said first SPU comprises:
a first pattern-processing circuit (Van Lunteren Abstract and ¶ [0006] disclosing pattern scanning apparatus includes a three-dimensional memory structure including multiple physical memory elements, multiple programmable finite state machines, and at least one local result processor) for performing pattern matching or pattern recognition between said search pattern and said first portion of said user database (Van Lunteren ¶ [0047] discloses "Upon detection of a match, data is sent back by an MPU 320 to a match report function module 340 residing on the FPGA logic chip. The match report function module 340 is configured to prepare a match record (OUTPUT) which is sent to the scan application."); (Emphasis added). Final Rejection dated 10/30/2020 3-4.

The combination of Van Lunteren, Zhang and Or-Bach has been used to reject the independent claims as a whole under §103. The Appellant has not identified an error in the prior art combination of §103 rejection of the claims. Therefore the rejection over the combination of Van Lunteren in view of Zhang and further in view of Or-Bach is proper. 

The Appellant further argues:
Similarly, Or-Bach teaches a 3D IC with lower NRE cost (Van Lunteren, [0633]), low size and volume, low power, versatile technologies and feature Or-Bach, [0006]-[0014] and [0664]-[0666]). Again, these teachings have nothing to do with string-searching capabilities. In-situ string-searching capabilities are not an object or advantage of Or-Bach. (Emphasis added). Appeal Br. 7.

The Examiner responds:
As set forth up above, the Appellant is arguing against each reference individually for a §103 rejection. Van Lunteren is not used to reject the contact via limitation. Appellant’s argument using Van Lunteren to claim unsubstantiated parallelism density or performance are moot. Appellant has not identified error in the prior art combination of §103 rejection of the claims. Therefore the rejection over the combination of Van Lunteren in view of Zhang and further in view of Or-Bach is proper.

The Appellant furthermore argues:
Furthermore, because the pattern-processing circuit 180 of the present invention is suitable for parallel processing, whereas the eP 88 of Zhang may not be suitable for parallel processing (see Section VII.A.2), the present invention can achieve fast string searching. Overall, the fact that the present invention can achieve fast and in-situ string searching is a new and unexpected result with respect to Zhang or Or-Bach. (Emphasis added). Appeal Br. 7.

The Examiner responds:
These are conclusory statements. Appellant has not claimed any of the cited limitations indicative of performance advantages or provided any persuasive evidence of unexpected results over cited prior art.

2.    Van Lunteren Has a Lower Parallelism Density
The Appellant argues:
Because the depth of the contact vias 1av, 3av is much smaller than the TSVs 255 (~0.5um us. ~50um) (see Section VII.A.1), the size of the contact vias 1av, 3av is much smaller than that of the TSVs 255 (~50nm us. ~5um), with a given aspect ratio for via etching. For a unit array containing 1k* 1k memory cells at the 20nm node, the size of the unit array is 40um. Even if Van Lunteren could be chosen as the closest prior art, addition of the TSVs 255 would significantly expand the size of the SPU to 65um (Fig. appeal-I(A)). However, this effect becomes less significant for the present invention. In a 3D-M die, addition of the contact vias 1av, 3av only slightly expands the size of the SPU to 40.2um (Fig. APPEAL-1(B)). As a result, the parallelism density (i.e. the number of SPUs in a unit die area) of the present invention is 2.6 times (=65um2/40.2um2) larger than that of Van Lunteren. This is a new and unexpected result with respect to Van Lunteren. (Emphasis added). Appeal Br. 7-8.


    PNG
    media_image4.png
    311
    662
    media_image4.png
    Greyscale

FIG. Appeal-1 (A) An SPU containing TSVs (Van Lunteren). The TSV’s size is 5 microns (um). The unit array’s size is 40um. The overall size of the SPU is 65um. (B) An SPU containing contact vias (the present invention). The size of the contact vias is 50 nanometers (nm). The overall size of the SPU is 40.2um. In order to distinguish from the unit array therein, this SPU is drawn a little out of proportion.

The Examiner responds:
Appellant is using numerical specificity that is not in the original disclosure. As stated earlier, Van Lunteren was not used to reject the contact via limitation. Zhang was used to reject the contact via limitation that squarely read on the claimed limitation. Appellant has not claimed parallelism density resulting in unexpected results supportable by original disclosure. Appellant has taken piecemeal data from prior art in a selective manner to create an academic exercise to argue unsupported unexpected results from parallelism density. 
The Appellant has failed to identify error in the rejection of the claims over Van Lunteren in view of Zhang and Or-Bach under §103. 
Conclusion
The Appellant has attacked prior art references individually. Further, the Appellant has failed to identify an error in the rejection of the claims over Van Lunteren in view of Zhang and Or-Bach under §103. Finally, the Appellant has failed to substantiate unexpected results over prior art. 

Therefore, it is respectfully submitted that the claims have been rejected properly and that the rejection be of claims 61-80 should be sustained.

Respectfully submitted,
/AJAY OJHA/Primary Examiner, Art Unit 2824                                                                                                                                                                                                                                                                                                                                                                                                              Conferees:
4/23/21
/Richard Elms/Supervisory Patent Examiner, Art Unit 2824                                                                                                                                                                                                        
/Darren Schuberg/TQAS, TC 2800     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless Appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.